Case 1:19-cv-00486-JAW Document 61 Filed 05/04/21 Page 1 of 3           PageID #: 905




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

GLEN PLOURDE,                          )
                                       )
             Plaintiff,                )
                                       )
             v.                        )      No. 1:19-cv-00486-JAW
                                       )
UNKNOWN MAINE STATE                    )
POLICE OFFICER #1, et al.,             )
                                       )
             Defendants.               )


        ORDER ON MOTION FOR ASSISTANCE FROM THE COURT

      On March 15, 2021, the Court performed a 28 U.S.C. § 1915 review of Glen

Plourde’s Third Amended Complaint and allowed all claims against the unknown

Maine State Troopers to proceed. Order (ECF No. 48). On April 7, 2021, the Court

issued a subpoena, commanding the state of Maine to produce “[t]he names of The

Maine State Police Troopers involved with the traffic[] stop of Glen Plourde and the

subsequent search of Glen Plourde’s vehicle on or about 11/30/2013, pursuant to

03/15/2021 Order of The Court.” Subpoena to Produce Documents, Information, or

Objects or to Permit Inspection of Premises in a Civil Action (ECF No. 49). On

April 13, 2021, Harry McKenney, Chief Civil Deputy of the Kennebec County Sheriff’s

Office, served Tom Knowlton, Deputy Attorney General for the state of Maine, with

the subpoena. Executed Subpoena to Produce Documents, Information, or Objects or

to Permit Inspection of Premises in a Civil Action at 3 (ECF No. 55).

      On April 28, 2021, Mr. Plourde filed a motion, seeking assistance from the

Court in identifying the unknown Maine State Troopers. Notice to The Ct. Regarding
Case 1:19-cv-00486-JAW Document 61 Filed 05/04/21 Page 2 of 3           PageID #: 906




Subpoena of Information from the State of Maine (ECF No. 58) (Pl.’s Mot.).

Mr. Plourde asserts that the State has not yet identified the Maine State Troopers

and argues that locating the subpoenaed information “should not be problematic

although The State of Maine appears to be having a problem.” Id. In support, he

attaches correspondence between himself and Assistant Attorney General (AAG)

Sean D. Magenis. See id., Attachs. 1-3.

      In the Court’s view, Mr. Plourde’s motion is premature. On April 27, 2021,

AAG Magenis wrote to Mr. Plourde, saying the State had not been able to identify

the Maine State Troopers but that the State is reviewing available records and will

provide a supplemental written response to the subpoena, “anticipated within

fourteen (14) days, following the conclusion of that review.” Pl.’s Mot., Attach. 1,

Letter from Assistant Attorney General Magenis to Glen Plourde (Apr. 27, 2021). AAG

Magenis further represented that if the State can identify the individuals, it will

supply that information to Mr. Plourde as part of the supplemental response. Id. On

April 28, 2021, Mr. Plourde wrote back providing more details about the traffic stop

and his encounter to help the State with its review. Pl.’s Mot., Attach. 2, Letter from

Glen Plourde to Assistant Attorney General Magenis (Apr. 28, 2021). That same day

Mr. Plourde filed his motion for assistance. Pl.’s Mot.

      Mr. Plourde has not given the State enough time to react to his new

information and to file a supplemental response. There is no suggestion that the

State is trying to stonewall Mr. Plourde’s attempts to identify the Maine State

Troopers. Instead, AAG Magenis’ April 27, 2021 letter confirms that the State will



                                          2
Case 1:19-cv-00486-JAW Document 61 Filed 05/04/21 Page 3 of 3           PageID #: 907




provide the information as soon as it is discovered; AAG Magenis further confirmed

that the State said it would provide a supplemental response, which it anticipated as

being made within fourteen days. As fourteen days has not run since April 27, 2021,

Mr. Plourde’s motion is premature.

      The Court understands Mr. Plourde is anxious to identify the defendants, but

he needs to allow the State enough time to do a thorough review and provide a

supplemental response. Therefore, the Court dismisses Mr. Plourde’s motion for

assistance but does so without prejudice so that Mr. Plourde may refile in the future

in the event the State fails to disclose this information within a reasonable time.

      The Court DISMISSES without prejudice Glen Plourde’s Notice to The Court

Regarding Subpoena of Information from the State of Maine (ECF No. 58).


      SO ORDERED.


                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 4th day of May, 2021




                                          3
